DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 5-9,12,15-21,23 and 25-30 as filed in a Preliminary Amendment on 5/1/2020 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/1/2020 was filed before the first Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-9,12,15-21,23 and 25-30  are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa et al. (US2011/0081445A1) in view of known methods in the art, (for example in  Vos (WO 2008/065132 Al) and known pastillation apparatus (for example as disclosed in https://kaiser-pbt.de/en/services/process-technologies/pastillation/ ).
Regarding claims 5 and 28 -30, Nakazawa (abstract) [0058] discloses a process of encapsulating amino acid particles , the process comprising mixing an emulsifier (lecithin) with a hydrogenated vegetable oil thereby producing a coating mixture; mixing the coating mixture with amino acid particles to form a slurry , heating the slurry to form a product melt , dispersing the heated molten slurry by means of a multi-hole shooter,
conversion into liquid droplets, and solidification by cooling in water (spray cooling, prilling) to prepare rumen protected feed additive compositions for ruminants. Embodiments of the method of producing a feed additive composition for ruminants involve, for example, retaining a molten mixture produced with an extruder temporarily in a multi-hole shooter, and allowing this mixture to fall through a plurality of holes at the bottom of the multi-hole shooter into water. By controlling the drop (fall distance) from the multi-hole shooter, the granules of the composition produced can be made into various shapes such as a spherical shape, a granular shape, a pellet shape or a shape of pressed barley, based on the energy with which the composition impacts the water surface. Nakazawa does not disclose “depositing the product melt as substantially uniform dust free pastille granules onto a belt cooler”. The term “pastille granules” is interpreted as granules prepared by pastillation.  Regarding the use of a monoglyceride as emulsifier in claim 5, selecting a suitable emulsifier in a granulation process is within the technical capability of one skilled in the art. Applicant recognizes monoglyceride and lecithin as interchangeable emulsifiers (emulsifier may be selected from the group consisting of lecithin , monoglyceride , sorbitan ester , polyglycerols , and combinations thereof [0041] in the PGPub).
	Granulation is generally defined in the art as  producing a granular solid matter; by size enlargement (agglomeration, melt solidification (pastillation, prilling), and crystallization) or by size reduction.  The state of the art at the time of the current invention recognized disadvantages of some known shaping methods  for granules, including flaking (dust needs to be removed by sieving) and prilling (product prepared in water needs drying) (for example see page 7 in Vos). The art (for example see Vos) also recognized advantages of pastillation , namely its capability to produce substantially uniform granules that are not susceptible  to abrasion  and dusting during handling and transportation, and the ease of dosing such granules as compared to extruded  granules.
	As Nakazawa discloses melt solidification by prilling in producing granules comprising amino acids and the advantages of pastillation as compared to prilling were known at the time of the invention, it would have been obvious to one of ordinary skill in the art to consider modifying the method in Nakazawa in high capacity processing, with an equivalent melt solidification method,  pastillation,  in place of prilling,  with a reasonable expectation of successfully  producing  rumen protected amino acid additive for feed applications.
Regarding claim 6, Nakazawa discloses lysine particles, methionine particles.
Regarding claim  7,9 and 12, in a typical pastillation process, for example as disclosed on the website of an equipment manufacturer (Kaiser), the drop-forming principle in the process is a static heated cylinder with an inner product channel and tubes for the heating medium. By means of a special product distribution bar, the product enters a cooling belt through the holes in concentric perforated outer cylinder. The pastilles are generated by the overlapping of the holes in the product distribution bar with the holes in the outer rotating cylinder. Pastille sizes range from 1-25 mm in diameter.
Regarding a filtration step in claim 8, this step is considered an obvious one, to ensure having uniformly sized particles in the product melt as the objective is to produce substantially uniform  pastillated granules. 
Regarding claim 15, a method in modified Nakazawa as above would produce a pastillated granule as claimed.
Regarding claim 16, modified Nakazawa as above is directed to producing a product having an amino acid, an emulsifier, a coating agent  (hydrogenated fat), Vos discloses a hemispherical pastillated granule having an aspect ratio of 1.5 to 2.5 (page 6 lines 30-32).
Regarding claim 17, Nakazawa discloses amino acids as claimed exemplified by lysine and methionine.
Regarding claim 18, Nakazawa discloses lecithin as emulsifier.
Regarding claim 19, Nakazawa discloses an oil, hydrogenated vegetable oil.
Regarding claim 20  the granule in Nakazawa comprises hydrogenated vegetable oil as coating agent.
Regarding claim 21, the granule in Nakazawa has a size of  0.5-5mm [0039] which encompasses the claimed range.
Regarding claim 23, the amino acid in Nakazawa has an exemplary  particle size of 50 to 100 microns.  One of ordinary skill in the art would experimentally optimize particle size of amino acid based on composition of the melt and targeted viscosity,  in a pastillation process.
Regarding  claim 25, the amino acid content in a granule, Nakazawa discloses an exemplary  content of 54% by weight (Table 3) which falls within the claimed range.
Regarding claim 26 and 27, Nakazawa discloses a method wherein the ruminant may be fed the feed additive composition either by itself or as part of a diet which includes other feedstuffs [0041], motivating one of ordinary skill in the art to mix the pastilles of modified Nakazawa with an animal feed ingredient as claimed, to produce an animal feed that is fed to an animal, with a reasonable expectation of successfully providing supplemental rumen protected amino acids in the diet of the animal.
Claims 5-9,12,15-21,23 and 25-30 are therefore prima facie obvious in view of the art.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/ Primary Examiner, Art Unit 1793